Exhibit 10.1
EXECUTION VERSION
AMENDMENT NO. 4 TO CREDIT AGREEMENT
     This Amendment No. 4 to Credit Agreement (this “Agreement”) dated as of
September 10, 2008 is made by and among GROUP 1 REALTY, INC., a Delaware
corporation (the “Borrower”), GROUP 1 AUTOMOTIVE, INC., a Delaware corporation
(the “Company”), BANK OF AMERICA, N.A., a national banking association organized
and existing under the laws of the United States (“Bank of America”), in its
capacity as administrative agent for the Lenders (as defined in the Credit
Agreement (as defined below)) (in such capacity, the “Administrative Agent”),
each of the Lenders signatory hereto, and each of the other Guarantors (as
defined in the Credit Agreement) signatory hereto.
W I T N E S S E T H:
     WHEREAS, the Borrower, the Company, the Administrative Agent and the
lenders party thereto (the “Lenders”), have entered into that certain Credit
Agreement dated as of March 29, 2007, as amended by the Amendment No. 1 to
Credit Agreement and Joinder Agreement dated April 27, 2007, Amendment No. 2 to
Credit Agreement dated as of December 20, 2007 and Amendment No. 3 to Credit
Agreement dated as of January 16, 2008 (as so amended, as hereby amended, and as
from time to time hereafter further amended, modified, supplemented, restated,
or amended and restated, the “Credit Agreement”; capitalized terms used in this
Agreement not otherwise defined herein shall have the respective meanings given
thereto in the Credit Agreement), pursuant to which the Lenders have made
available to the Borrower a credit facility; and
     WHEREAS, the Company has entered into the Company Guaranty Agreement
pursuant to which it has guaranteed the payment and performance of the
obligations of the Borrower under the Credit Agreement, the other Loan Documents
and the Related Swap Contracts; and
     WHEREAS, each of the other Guarantors has entered into the Subsidiary
Guaranty Agreement pursuant to which it has guaranteed the payment and
performance of the obligations of the Borrower under the Credit Agreement, the
other Loan Documents and the Related Swap Contracts; and
     WHEREAS, the Borrower and certain of the Guarantors have entered into, or
may in the future enter into, Security Instruments granting Liens on property as
security for all or any portion of the Obligations, any other obligation under
any Loan Document and any obligation or liability arising under any Related Swap
Contract; and
     WHEREAS, the Borrower has advised the Administrative Agent and the Lenders
that it desires to amend the Credit Agreement as set forth below, and the
Administrative Agent and the Lenders signatory hereto are willing to effect such
amendment on the terms and conditions contained in this Agreement.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
     1. Amendments to Credit Agreement. Subject to the terms and conditions set
forth herein, the definition of “Environmental Completion Date” in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety as
follows:
‘ “Environmental Completion Date” means, with respect any Financed Property, the
date which is eighteen (18) months following the Property Closing Date for such
Financed Property; provided, however, that the Environmental Completion Date for
any Financed Property shall be extended for twelve (12) months if (A) a material
delay has occurred in the remediation of the Environmental Issue for such
Financed Property as a result of a delay by the applicable Governmental
Authority in approving the remediation plan for such Environmental Issue or
approving the completion of such remediation work and (B) the Borrower has taken
all actions and/or delivered all documentation required by such Governmental
Authority to complete its review and approval of such remediation plan or
remediation work. To request such twelve (12) month extension, the Borrower
shall deliver to the Administrative Agent (i) a copy of the application or
correspondence, with supporting material, submitted by the Borrower or its
Environmental Professional to the applicable Governmental Authority  for
approval of the plan for the remediation work to be performed by the Borrower to
remedy such Environmental Issue for such Financed Property, (ii) either
confirmation by the Borrower’s Environmental Professional or other evidence
reasonably satisfactory to the Administrative Agent that conditions (A) and
(B) apply and (iii) a certificate of a Responsible Officer of the Borrower
stating that as of the date of such request, no Default or Event of Default
exists. In the event the Borrower has been unable to complete remediation of any
Environmental Issue for any Financed Property within the extended period set
forth in the first sentence of this definition, the Environmental Completion
Date may be further extended from time to time for such additional periods of
time as may be approved by the Required Lenders, provided that the Borrower
delivers to the Administrative Agent (i) a written request for extension and a
report for such Financed Property describing the efforts undertaken by Borrower
to obtain the approval of such remediation plan or to complete the applicable
environmental remediation work together with the delays caused by any
Governmental Authorities, (ii) if requested by the Required Lenders, either
confirmation by the Borrower’s Environmental Professional or other evidence
reasonably satisfactory to the Administrative Agent that conditions (A) and
(B) apply (provided that if the approval of the Governmental Authority referred
to in condition (A) has been obtained, then no confirmation as to condition
(A) shall be required) and (iii) a certificate of a Responsible Officer of
Borrower stating that as of the date of such request, no Default or Event of
Default exists. The Administrative Agent shall deliver an updated schedule to
the Borrower and Lenders as provided in Section 2.14(f) at the time of each
extension of the Environmental Completion Date pursuant to the preceding three
sentences.’

 



--------------------------------------------------------------------------------



 



     2. Effect on Schedule of Environmental Holdback Amounts. Borrower
acknowledges and agrees that following the effectiveness of this Agreement, the
Environmental Holdback Amount and related Environmental Completion Date for each
Existing Holdback Properties shall be the amount and date set forth on Exhibit A
attached hereto.
     3. Effectiveness; Conditions Precedent. The effectiveness of this Agreement
and the amendments to the Credit Agreement herein provided are subject to the
satisfaction of the following conditions precedent:
     (a) The Administrative Agent shall have received each of the following
documents or instruments in form and substance reasonably acceptable to the
Administrative Agent:
     (i) an original counterpart of this Agreement, duly executed by the
Borrower, the Company, the Administrative Agent, each other Guarantor and the
Lenders required under the Credit Agreement; and
     (ii) (i) a certificate of each Loan Party dated as of the date hereof
signed by a Responsible Officer, secretary or assistant secretary of such Loan
Party certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to the terms of this Agreement, and (ii) a certificate
of the Borrower, signed by a Responsible Officer, certifying that, before and
after giving effect to the amendments being made pursuant to this Agreement,
(A) the representations and warranties contained in Article V of the Credit
Agreement and the other Loan Documents are true and correct on and as of the
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and (B) no Default exists; and
     (iii) such other documents, instruments, opinions, certifications,
undertakings, further assurances and other matters as the Administrative Agent
shall reasonably request.
     4. Consent of the Guarantors. Each Guarantor hereby consents, acknowledges
and agrees to the amendments and other agreements set forth herein and hereby
confirms and ratifies in all respects the Company Guaranty Agreement or
Subsidiary Guaranty Agreement to which such Guarantor is a party (including
without limitation the continuation of such Guarantor’s payment and performance
obligations thereunder upon and after the effectiveness of this Agreement and
the amendments contemplated hereby) and the enforceability of such Company
Guaranty Agreement or Subsidiary Guaranty Agreement against such Guarantor in
accordance with its terms.
     5. Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Agreement, the Borrower represents and
warrants to the Administrative Agent and the Lenders as follows:
     (a) The representations and warranties made by each Loan Party in Article V
of the Credit Agreement and in each of the other Loan Documents to which such
Loan

 



--------------------------------------------------------------------------------



 



Party is a party are true and correct on and as of the date hereof, except to
the extent that such representations and warranties expressly relate to an
earlier date;
     (b) Since the date of the most recent financial reports of the Borrower
delivered pursuant to Section 6.05 of the Credit Agreement, no act, event,
condition or circumstance has occurred or arisen which, singly or in the
aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably be expected to have
a Material Adverse Effect;
     (c) The Company and all other Persons appearing as Guarantors on the
signature pages to this Agreement constitute all Persons who are required to be
Guarantors pursuant to the terms of the Credit Agreement and the other Loan
Documents, including without limitation all Persons who became Subsidiaries or
were otherwise required to become Guarantors after the Closing Date, and each of
such Persons has become and remains a party to the Company Guaranty Agreement or
a Subsidiary Guaranty Agreement as a Guarantor;
     (d) This Agreement has been duly authorized, executed and delivered by the
Borrower, the Company and the other Guarantors party hereto and constitutes a
legal, valid and binding obligation of such parties, except as may be limited by
general principles of equity or by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally; and
     (e) No Default or Event of Default has occurred and is continuing.
     6. Entire Agreement. This Agreement, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Agreement may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
     7. Full Force and Effect of Agreement. Except as previously or hereby
specifically amended, modified or supplemented, the Credit Agreement and all
other Loan Documents are hereby confirmed and ratified in all respects and shall
be and remain in full force and effect according to their respective terms.
     8. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument.

 



--------------------------------------------------------------------------------



 



     9. Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of Texas applicable to
contracts executed and to be performed entirely within such State, and shall be
further subject to the provisions of Section 10.14 of the Credit Agreement.
     10. Enforceability. Should any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.
     11. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby and as from time
to time hereafter further amended, modified, supplemented, restated or amended
and restated.
     12. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Borrower, the Company, the Administrative Agent, each of
the other Guarantors and each of the Lenders, and their respective successors,
legal representatives, and assignees to the extent such assignees are permitted
assignees as provided in Section 10.06 of the Credit Agreement.
[Signatures on following pages.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
made, executed and delivered by their duly authorized officers as of the day and
year first above written.

            BORROWER:

GROUP 1 REALTY, INC.
      By:   /s/ John Rickel         Name:   John Rickel        Title:  
President        COMPANY:

GROUP 1 AUTOMOTIVE, INC.
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President   

            GUARANTORS:

BARON DEVELOPMENT COMPANY, L.L.C.
IVORY AUTO PROPERTIES OF SOUTH
CAROLINA, LLC

By: GROUP 1 REALTY, INC., its Sole
       Member
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President        BOHN HOLDINGS, LLC

By: BOHN HOLDINGS, INC., its Sole
       Member
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President   

AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



         

            BOHN-FII, LLC

By: BOHN HOLDINGS-F, INC., its Sole Member
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President        DANVERS-SU, LLC

By: GROUP 1 HOLDINGS-S, LLC, its Sole
       Member
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President        By: GROUP 1 AUTOMOTIVE, INC., its Sole
       Member
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President        GPI KS-SV, LLC

By: GPI KS-SB, INC., its Sole Member
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President        GROUP 1 ASSOCIATES HOLDINGS, LLC

By: GROUP 1 ASSOCIATES, INC., its Sole
       Member
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President   

AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



         

            HOWARD-DCIII, LLC
GROUP 1 HOLDINGS-DC, L.L.C.
GROUP 1 HOLDINGS-F, L.L.C.
GROUP 1 HOLDINGS-GM, L.L.C.
GROUP 1 HOLDINGS-H, L.L.C.
GROUP 1 HOLDINGS-N, L.L.C.
GROUP 1 HOLDINGS-S, LLC
GROUP 1 HOLDINGS-T, L.L.C.

By: GROUP 1 AUTOMOTIVE, INC., its Sole
       Member
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President        HARVEY GM, LLC
HARVEY OPERATIONS-T, LLC

By: BOHN HOLDINGS, LLC, its Sole
       Member
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President        By: BOHN HOLDINGS, INC., its Sole
       Member
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President        IRA AUTOMOTIVE GROUP, LLC

By: DANVERS-T, INC., its Sole Member
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President   

AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



         

            CHAPERRAL DODGE, INC.
KUTZ-N, INC.
LUBBOCK MOTORS-GM, INC.
LUBBOCK MOTORS-S, INC.
LUBBOCK MOTORS-SH, INC.
LUBBOCK MOTORS-T, INC.
LUBBOCK MOTORS, INC.
MAXWELL-N, INC.
MAXWELL-NII, INC.
MAXWELL CHRYSLER DODGE JEEP, INC.
MCCALL-HA, INC.
MCCALL-T, INC.
MCCALL-TII, INC.
MCCALL-TL, INC.
MCCALL-H, INC.
MCCALL-N, INC.
MCCALL-SB, INC.
PRESTIGE CHRYSLER NORTHWEST, INC.
WEST CENTRAL MANAGEMENT
   COMPANY, INC.
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President        AMARILLO MOTORS-C, LTD.
AMARILLO MOTORS-J, LTD.
AMARILLO MOTORS-SM, LTD.
GPI, LTD.
MAXWELL-G, LTD.
MCCALL-SL, LTD.
PRESTIGE CHRYSLER SOUTH, LTD.
ROCKWALL AUTOMOTIVE-DCD, LTD.


By: GROUP 1 ASSOCIATES, INC., its General
       Partner
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President   

AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



         

            BOB HOWARD AUTOMOTIVE-EAST, INC.
BOB HOWARD CHEVROLET, INC.
BOB HOWARD DODGE, INC.
BOB HOWARD MOTORS, INC.
BOB HOWARD NISSAN, INC.
BOHN HOLDINGS, INC.
BOHN HOLDINGS-F, INC.
CASA CHEVROLET INC.
CASA CHRYSLER PLYMOUTH JEEP INC.
DANVERS - DCIII, INC.
DANVERS - DCII, INC.
DANVERS-N, INC.
DANVERS - NII, INC.
DANVERS - S, INC.
DANVERS-SB, INC.
DANVERS-T, INC.
DANVERS-TII, INC.
DANVERS-TIII, INC.
DANVERS - TL, INC.
FMM, INC.
GPI AL-N, INC.
GPI ATLANTA-T, INC.
GPI CA-NIII, INC.
GPI CA-TII, INC.
GPI GA-DM, INC.
GPI KS-SB, INC.
GPI MS-H, INC.
GPI MS-N, INC.
GPI MS-SK, INC.
GPI NH-T, INC.
GPI NH-TL, INC.
GPI SAC-SK, INC.
GPI SAC-T, INC.
GPI SC-SB, INC.
GPI SD-DC, INC.
GPI SD-IMPORTS, INC.
GROUP 1 ASSOCIATES, INC.
GROUP 1 FL HOLDINGS, INC.
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President   

AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



         

            HOWARD-DCII, INC.
HOWARD-GM, INC.
HOWARD-GM II, INC.
HOWARD-GMIII, INC.
HOWARD-H, INC.
HOWARD-HA, INC.
HOWARD-SB, INC.
HOWARD PONTIAC-GMC, INC.
LUBY CHEVROLET CO.
MIKE SMITH AUTOMOTIVE - H, INC.
MIKE SMITH AUTOMOTIVE - N, INC.
MIKE SMITH AUTOPLAZA, INC.
MIKE SMITH AUTOPLEX BUICK, INC.
MIKE SMITH AUTOPLEX DODGE, INC.
MIKE SMITH AUTOPLEX, INC.
MIKE SMITH AUTOPLEX-GERMAN
   IMPORTS, INC.
MIKE SMITH GM, INC.
MIKE SMITH IMPORTS, INC.
MIKE SMITH MOTORS, INC.
MILLER-DM, INC.
MILLER-SH, INC.
MILLER AUTOMOTIVE GROUP, INC.
MILLBRO, INC.
MILLER FAMILY COMPANY, INC.
MILLER IMPORTS, INC.
MILLER INFINITI INC.
MILLER NISSAN, INC.
NJ-DM, INC.
NJ-H, INC.
NJ-HA, INC.
NJ-HAII, INC.
NJ-HII, INC.
NJ-SB, INC.
NJ-SV, INC.
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President   

AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



         

            NY-FV, INC.
NY-FVII, INC.
NY-SB, INC.
NY-SBII, INC.
SUNSHINE BUICK PONTIAC GMC TRUCK, INC.
GROUP 1 FUNDING, INC.
GPI CA-DMII, INC.
NY-DM, INC.
ADVANTAGECARS.COM, INC.
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President        GROUP 1 LP INTERESTS-DC, INC.
GROUP 1 LP INTERESTS-GM, INC.
GROUP 1 LP INTERESTS-S, INC.
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President        GPI SC-SV, LLC

By: GPI SC-SB, INC., its sole Member
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President   

AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



         

            ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative
Agent
      By:   /s/ Anne M. Zeschke         Name:   Anne M. Zeschke        Title:  
Assistant Vice President        LENDERS:

BANK OF AMERICA, N.A.
      By:   /s/ M. Patricia Kay         Name:   M. Patricia Kay        Title:  
Senior Vice President        COMERICA BANK
      By:   /s/ Jonathan S. Heine         Name:   Jonathan S. Heine       
Title:   Vice President        JPMORGAN CHASE BANK, N.A.
      By:   /s/ Robert L. Mendoza         Name:   Robert L. Mendoza       
Title:   Vice President        KEYBANK NATIONAL ASSOCIATION
      By:   /s/ Charles Vetter         Name:   Charles Vetter        Title:  
Vice President        NISSAN MOTOR ACCEPTANCE CORPORATION
      By:   /s/ Chris Hathaway         Name:   Chris Hathaway        Title:  
Sr. Manager, Commercial Credit   

AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /s/ Michael R. Burkitt         Name:   Michael R. Burkitt       
Title:   Senior Vice President        SOVEREIGN BANK
      By:   /s/ Kyle S. Bourque         Name:   Kyle S. Bourque        Title:  
Vice President        TOYOTA MOTOR CREDIT CORPORATION
      By:   /s/ Reddy Pakanati         Name:   Reddy Pakanati        Title:  
Corporate Manager        BMW FINANCIAL SERVICES NA, LLC
      By:   /s/ Scott Bargar         Name:   Scott Bargar        Title:  
Retailer Finance Credit Manager, BMW FS              By:   /s/ Armando Macias  
      Name:   Armando Macias        Title:   Manager Retailer Finance,
Accounting & Audit   

AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A to AMENDMENT NO. 4
Environmental Holdback Summary

                  Environmental   Environmental Financed Property   Holdback
Amount   Completion Date
Boardwalk Honda and BMW of Atlantic City
6807 Tilton Road
Pleasantville, NY 08232
  $ 250,000     September 29, 2009
Egg Harbor/Mapleshade Acura Elite Acura
6806 Tilton Road
Pleasantville, NY 08232
  $ 150,000     September 29, 2009
Sussman Acura (Boardwalk Acura)
538 Rt. 38 East
Mapleshade, NJ 08052
  $ 250,000     September 29, 2009
Smicklas Chevrolet
5301 North May Avenue
Oklahoma City, OK 73157
  $ 500,000     September 29, 2009
World Ford Kendall
15551 South Dixie Highway
Palmetto Bay, FL
  $ 500,000     February 22, 2009
Stafford Service Facility
12202/12206 Murphy Road
Stafford, TX
  $ 150,000     April 15, 2009
Mercedes Benz of Augusta
3061 Washington Road
Augusta, GA 30907
  $ 570,000     June 28, 2009
Town North Nissan
9150 Research Boulevard
Austin, TX 78758
  $ 100,000     October 18, 2009
Shamrock Chevrolet
3907 Avenue Q
Lubbock, TX 79412
  $ 200,000     August 22, 2009

 